UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6499



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MAURICIO LOPEZ HOWELL, a/k/a LoBo,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-56, CA-00-296-5-H)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mauricio Lopez Howell, Appellant Pro Se. Jane J. Jackson, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mauricio Lopez Howell seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).     We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we deny a

certificate of appealability and dismiss the appeal.   See Jones v.

Barnes, 463 U.S. 745, 751 (1983); United States v. Fisher, 58 F.3d

96, 100 (4th Cir. 1995).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2